Citation Nr: 0803286	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to May 1970, 
including service in the Republic of Vietnam.  His 
decorations include the Combat Action Ribbon.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the RO that, in pertinent part, denied service 
connection for PTSD and left ankle sprain.  

In May 2006 the veteran provided oral testimony at a hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
at the Board, a transcript of this proceeding has been 
associated with the claims file.  The veteran has not 
indicated in response to correspondence from the Board that 
he wishes to have another hearing.  

In August 2006, this case was remanded for further 
development and adjudication.  

In August 2007, the RO granted service connection for 
residuals of a left ankle sprain.  


FINDING OF FACT

The veteran currently is not shown to have a diagnosis of 
PTSD that can be causally linked to an event or incident of 
his period of active service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) (200).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2004, and March and September 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file includes the veteran's service records, post-
service treatment records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that the claim of service connection for PTSD must be denied.  

In this case, the medical records do not contain a diagnosis 
of PTSD.  The veteran's service treatment records do not 
contain any indication of a psychiatric condition in service.  

After service, the veteran has been diagnosed with various 
psychiatric conditions.  An October 2004 VA examiner, after 
noting the veteran's medical and military history, diagnosed 
the veteran with generalized anxiety disorder and alcohol 
dependence.  

A September 2006 VA examiner, after indicating that the 
veteran's claims file had been reviewed in detail in 
connection with examination of the veteran, concluded that 
the veteran did not meet the diagnostic criteria for PTSD.  

In addition, the veteran's post-service treatment records do 
not contain a diagnosis of PTSD.  Rather, these records 
diagnose generalized anxiety disorder, history of panic with 
agoraphobia, alcohol dependence-binge drinking, depressive 
disorder NOS, and anxiety state NOS.  There is one assessment 
of R/O PTSD, but no firm diagnosis of this condition.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran's claims file does not contain a 
definitive diagnosis of PTSD.  And neither VA examiner, after 
reviewing the veteran's claims file and examining the 
veteran, diagnosed the veteran as having PTSD.  

The Board finds therefore that the medical evidence is 
against a finding that the veteran suffers from clinical PTSD 
in accordance with the provisions of 38 C.F.R. § 4.125(a).  
And without a current diagnosis, a claim of service 
connection cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to his service.  
Nor does the Board wish to in any way diminish the veteran's 
honored service.  

The veteran, however, is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


